Citation Nr: 1437511	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-26 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected xerosis with eczema.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to March 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from the December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted a rating increase to 30 percent for xerosis with eczema.  The Veteran appealed this rating.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  Prior to January 19, 2010, the Veteran's xerosis with eczema has not affected more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or required constant or near-constant systemic therapy during any past 12-month period. 

2.  From January 19, 2010, the Veteran's xerosis with eczema has been shown on objective examination to have affected the Veteran's entire body.  


CONCLUSIONS OF LAW

1.  From July 13, 2009 to January 19, 2010, the criteria for a rating in excess of 30 percent for the service-connected xerosis with eczema have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 3.321, 4.118, Diagnostic Code (DC) 7806 (2013).

2.  From January 19, 2010, the criteria for a 60 percent rating but no higher for the service-connected xerosis with eczema have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 3.321, 4.118, Diagnostic Code (DC) 7806 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In a correspondence dated in August 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The August 2009 letter also informed the Veteran that in order to establish higher ratings, the evidence would need to show that his disabilities had increased in severity.  He was informed of the type of evidence that could be submitted to support his claim.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  

The Veteran has been medically evaluated with his claim for an increased rating for xerosis.  The VA examination for September 2009 reflects that the examiner recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability.  The Board concludes that the examination report of record is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  While the Veteran initially requested a travel board hearing on his VA Form 9, in September 2013 the Veteran's representative informed the Board in writing that the Veteran wished to withdraw his hearing request.  Therefore, the duties to notify and assist have been met.

Analysis 

The Veteran essentially contends that his skin disability is more disabling than contemplated by the current 30 percent evaluation. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Veteran's disorder is rated under Diagnostic Code 7806, used in rating dermatitis or eczema, and the Board finds that it is the most appropriate code as it directly addresses his disability, which has been diagnosed as xerosis (dry skin) with eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect after October 23, 2008). 

The Board notes a revision to the ratings provisions governing scars was recently published in the Federal Register.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The October 2008 revisions are applicable to an application for benefits received by the VA on or after October 23, 2008.  Id.  It is noted that Diagnostic Code 7806 was not affected by these revisions.  Therefore no additional process or consideration is warranted at this time.

Pursuant to Diagnostic Code 7806, a 30 percent rating is warranted for dermatitis or eczema covering 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period.  Id.  The next and highest rating under this diagnostic code, a 60 percent rating, is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id. 

In the instant case, the Veteran is service connected from February 6, 2006.  

On July 13, 2009, more than one year after the May 2008 rating decision granting an earlier effective date, the Veteran established a claim for an increased rating.  
In September 2009, the Veteran was seen for a VA examination for his skin disorder.  The examiner diagnosed him with xerosis with eczema and noted the Veteran had been treating it with Vaseline petroleum jelly constantly over the last twelve months, and that the symptoms were flaky, dry skin on an intermittent basis.  The examiner noted that the Veteran was not being treated with a corticosteroid or immunosuppressive.  The examiner stated that the percentage of the Veteran's total body area affected was between twenty and forty percent, and the percentage of exposed area was greater than five percent but less than twenty.  The examiner further noted no flaking, scaling, cracking, fissuring or visible excoriation; and that the Veteran had applied Vaseline that morning which made it difficult to determine accurately the percent of body are affected.  The examiner opined, however, based on the Veteran's description and examination, the percentage of the body affected appeared to be nearly 40 percent.  The examiner stated that although widespread, the dry skin appeared mild.  

In December 2009, the Veteran was granted a 30 percent rating effective the date of his claim for an increased rating, based on his September 2009 VA examination.  The Veteran appealed this rating in a January 2010 Notice of Disagreement, stating he believed that rating should be higher.

The Veteran also submitted a January 19, 2010 assessment from Bay Area Dermatology Associates, in which the physician stated that the Veteran had "extreme xerosis of entire skin surface with some resultant dermatitis in the axillae and groin."  

In the Veteran's September 2011 VA Form 9, he stated that he believed he should be rated at 60 percent for his skin condition.  

In August 2014, the Veteran's representative submitted an informal hearing presentation stating that VA erred when it assigned a noncompensable rating prior to July 13, 2009 and a 30 percent rating thereafter.  The representative claimed that under McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Veteran should be assigned a 60 percent rating effective the date of his original service connection claim date, not the date of his increased claim. 
As noted above, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Hart, supra.  The Veteran is being assigned a 60 percent rating from January 19, 2010, the date when the Veteran's increased symptoms first became factually ascertainable and there is objective lay and medical evidence noted in the private clinician statement that the Veteran's service-connected skin disorder covers his entire body.  This is the highest rating available under Diagnostic Code 7806.  In this case, the medical evidence of record appears to support the proposition that prior to this date, the Veteran's service-connected xerosis was appropriately rated at 30 percent, because it covered close to, but not more than 40 percent of his body.  See September 2009 VA examination.  There are no medical findings and no other evidence which would allow for the assignment of disability rating other than 30 percent prior to January 19, 2010.  Specifically, as discussed above, the competent medical evidence of record, the September 2009 VA examination report, indicates that the Veteran's xerosis was manifested by close to 40 percent of his entire exposed body affected.  As such, there is no basis for awarding the Veteran a disability rating other than the assigned 30 percent for any date prior to January 19, 2010.

No higher or separate evaluation can be assigned pursuant to any other potentially applicable diagnostic code in effect prior to October 2008 or effective in October 2008.  See Butts v. Brown, 5 Vet. App. at 539 (1993).  The examination reports do not indicate any scars so Codes 7800-7805 are not applicable.  

As for the Veteran's representative's contentions that he should be awarded 60 percent from the effective date of his claim, citing to McGrath, the Board notes that the McGrath citations provided refer to a claim for an earlier effective date for original establishment of service connection.  Here the Board is guided by 38 C.F.R. § § 3.400(o) regarding effective dates for increased rating claims.  See 38 C.F.R. § § 3.400(o) (2013).  As such, the date of the receipt of the claim for increase or the date the entitlement rose, whichever is later, shall be the effective date.  Id.  The Board cannot evaluate the rating assigned during the original grant of service connection during this appeal.  

The Board has considered the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., having dry skin.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  His statements have been considered in assigning the disability ratings.  However, the evidence of record, including his statements, which were factored into the September 2009 VA examination, does not show that higher ratings are warranted beyond the staged ratings assigned above, given that the there is no objective evidence showing that the Veteran's xerosis covered more than 40 percent of his body prior to his January 19, 2010 private opinion submission, including at his September 2009 VA examination.  The benefit of the doubt rule has been applied where applicable.  

The Board finds that the weight of the evidence is against a rating in excess of 30 percent prior to January 19, 2010.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration of xerosis

Regardless of the fact that the Veteran explicitly stated in his September 2009 VA Form 9 that he should be awarded a 60 percent rating, which has indeed been granted from January 19, 2010 onwards , the Board has also considered whether the Veteran's claim should be referred for an extraschedular rating,.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected skin disorder is contemplated and reasonably described by the rating criteria under Diagnostic Code 7806.  See 38 C.F.R. § 4.118.  In this regard, the Veteran's skin disorder was shown to affect 40 percent of his body prior to July 19, 2010, and his entire body thereafter.  This type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 7806. 

In sum, the Board finds that a comparison of the Veteran's skin disorder with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran was recently granted service connection for an eye condition in March 2013 with an 80 percent disability rating assigned, as well as being service connected for Traumatic Brain Injury (TBI) in August 2012, with a 10 percent disability assigned; and he has not indicated that he wished to appeal these ratings.  He also explicitly stated that he was happy with his 50 percent disability rating for his service-connected posttraumatic stress disorder (PTSD) in a May 2008 statement.  The Veteran has at no point since those decisions indicated that he believes any of the assigned schedular ratings to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  In fact the Veteran's representative submitted a statement in September 2013 that the Veteran was happy with his 100 percent combined rating.  Further, the Veteran has at no point during the current appeal indicated that his service-connected skin condition results in further disability when looked at in combination with any of his other service-connected disabilities, which include an eye condition, PTSD, headaches, scars, TBI, and a fractured nose.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's skin condition which affects his entire body.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect that his xerosis renders his unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

	(CONTINUED ON NEXT PAGE)














ORDER

From July 13, 2009 to July 19, 2010, entitlement to a disability rating in excess of 30 percent for xerosis with eczema is denied.  

From January 19, 2010 to present, entitlement to a 60 percent disability rating for xerosis with eczema is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


